Citation Nr: 0635042	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The appeal is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2006) (i.e., the diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror. 

The record contains sporadic outpatient reports of screening 
and counseling for psychological symptoms at the VA Mental 
Health Clinic in New Orleans, Louisiana from December 2001 to 
August 2004.  Only the August 2004 note contains a PTSD 
diagnosis, but there is no discussion of symptoms, stressors, 
or rationale for the diagnosis.  None of the reports discuss 
the DSM-IV criteria and how they are satisfied in the 
veteran's case.  None of the reports discuss any of nine 
stressor events that the veteran identified at his August 
2004 RO hearing and in letters in May 2002, October 2004, 
December 2004, and August 2005.  Although there is some 
evidence that the veteran has a current disability and that 
he experienced a number of unverified stressors in service, a 
medical examination is necessary to determine if the criteria 
of DSM-IV have been met in order to decide the claim. 
38 C.F.R. § 3.159(c)(4) (2006). 

Since service personnel records show a complete history of 
the veteran's unit assignments and since there is no evidence 
that the veteran experienced traumatic events in combat, an 
attempt should be made to verify the occurrence of any in-
service stressor that is a basis for a qualifying PTSD 
diagnosis, if any.  

Accordingly, the case is REMANDED for the following action:

1.  Request additional information from 
the veteran regarding the stressor events 
sufficient for verification by the 
appropriate service agencies.  
Information should included dates, 
places, unit assignment, duties, names of 
other persons involved, and a description 
of the traumatic events. 

2.  Then, request verification of the 
events or confirmation that the veteran 
was engaged in combat action from the 
appropriate service agencies.  Associate 
any records with the claims file. 

3.  Then, schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file and request 
that review of the claims folder be noted 
in the examination report.  Request that 
the examiner provide a diagnosis of the 
veteran's current mental condition.  If 
there is a diagnosis of PTSD, the 
examiner should discuss which inservice 
stressor events support the diagnosis and 
the contribution, if any, of post-service 
issues to the veteran's condition.  If a 
diagnosis of PTSD is not warranted, the 
examiner should state which element(s) of 
a DSM-IV diagnosis of PTSD are not met.

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)
(2006).

